DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/380430, attorney docket 165724/411598-03572. Application is assigned an effective filing date of 8/20/2018 based on Korean application 10-2018-0096831 filing date, and applicant is Samsung Display Co., LTD.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered. Claims 1-27 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s argument have been fully considered and are discussed below.
Applicant has removed the limitations that were not shown in the drawings in claims 1, 2, 9, 10, 17, 18 and 25 so the drawing objection in the previous office action issued 9/22/2020 has been withdrawn.

Applicant argues “Kang does not appear to teach or suggest "wherein an opening of the at least one opening is configured to pass a deposition material therethrough to be deposited in an entire display area of a display panel, the display area including a plurality of pixels," as recited in Applicant's amended claims 1 and 9. Similarly, Kang does not appear to teach or suggest "wherein the deposition material that passes through an opening of the at least one opening is deposited in an entire display area of a display panel, the display area including a plurality of pixels," as recited in Applicant's amended claims 17 and 25.” Kang teaches instead that the opening are configured to deposit material on only a single color of the display.  
Examiner agrees and withdraws the §103 rejection presented 9/22/2020, but on further consideration, presents a new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 2, 10,  and 18  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2, 10 and 18 recite an a distance between a mask and a display substrate, but does not recite the relationship at the time of the measurement, rendering the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. 2010/0021829) in view of Nishikawa (U.S. 2003/0180474).

As for claim 1,
Kang teaches in figures 4 and 8, a mask assembly comprising:  
5a mask frame (40); and 
a mask (31) on the mask frame and having at least one opening 34G, wherein the mask comprises: 

. i
Kang does not teach that  an openinq of the at least one openinq is configured to pass a deposition material therethrouqh to be deposited in an entire display area of a display panel, the display area including a plurality of pixels.
However, Nishikawa teaches in figures 3 and 4, a mask with an opening  configured to pass a deposition material therethrouqh to be deposited in an entire display area of a display panel, the display area including a plurality of pixels, that is, one that can be used for an entire display (2A, [0050]), or an opening configured to pass a deposition material to a  single pixel of a display (2B, [0051]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Kang in view of Nishikawa makes obvious the mask assembly of claim 1, and makes obvious a distance between the mask body portion and the display substrate is greater than or equal to about 30 um (Kang teaches around 25um but less than half of the thickness of the mask [0075]), 
a thickness of the mask body portion is less than or equal to 70 um (if the thickness of the protrusion is less than half the mask body thickness, then Kang makes obvious a mask thickness greater than or equal to 50nm).

As for claim 203,
Kang in view of Nishikawa makes obvious the mask assembly of claim 1, and Kang teaches a thickness of a portion of the protruding portion decreases along a first direction toward a center of the at least one opening. (figure 8 shows a curved surface getting thinner toward the opening.)  

As for claim 4,
Kang in view of Nishikawa makes obvious the mask assembly of claim 3, and Kang teaches the inner surface of the protruding portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
  
As for claim 5,


As for claim 7, 
Kang in view of Nishikawa makes obvious the mask assembly of claim 3, and Kang teaches the inner surface of the protruding portion is curved.  (Curved surface shown in figure 8).

As for claim 8,
Kang in view of Nishikawa makes obvious the mask assembly of claim 1, and in the combination,  Nishikawa teaches the protruding portion is arranged 10at a boundary of a pixel-defining layer of the display substrate. (shown as hatched lines in figures 3 and 4).
  
As for claim 9,
Kang teaches in figures 4 and 8 an apparatus for manufacturing a display apparatus, 
the apparatus comprising: 
a chamber in which a display substrate is configured to be arranged (not shown, [0068]);  

a source unit in the chamber and configured to supply a deposition material to the display substrate by passing the deposition material through the mask assembly (not shown, [0068]), 
wherein the mask assembly comprises:
a mask frame (40); and 20a mask (30) on the mask frame and having at least one opening (36G), 
wherein the mask comprises: 
a mask body portion having the at least one opening (Upper portion of mask); 
and a protruding portion (extending portion contacting the display substrate, formed by etching indentions, 38) arranged to surround the at least one opening and comprising an inner surface (curved surface) defining the at least one opening, 
the protruding portion 25protruding from the mask body portion and configured to protrude toward the display substrate and contact the display substrate (shown in figure 9), 
Kang does not  teach that deposition material that passes through an opening of the at least one opening that is configured to pass a deposition material therethrough to be deposited in an entire display area of a display panel the display area including a plurality of pixels.
However, Nishikawa teaches in figures 3 and 4, a mask with an opening  configured to pass a deposition material therethrouqh to be deposited in an entire display area of a display panel, the display area including a plurality of pixels, that is, 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Kang in view of Nishikawa makes obvious the apparatus of claim 9, and makes obvious a distance between the mask body portion and the display substrate is greater than or equal to about 30 um. (Kang teaches around 25um but less than half of the thickness of the mask [0075]). 
a thickness of the mask body portion is less than or equal to 70 um (if the thickness of the protrusion is less than half the mask body thickness, then Kang makes obvious a mask thickness greater than or equal to 50nm)

As for claim 11,
Kang in view of Nishikawa makes obvious  the apparatus of claim 9, and Kang teaches a thickness of a portion of the protruding portion decreases along a first direction toward a center of the at least one opening.  (figure 8 shows a curved surface getting thinner toward the opening.)

As for claim 12,
Kang in view of Nishikawa makes obvious  the apparatus of claim 11, and Kang teaches the inner surface of the protruding 10portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
 
As for claim 13,
Kang in view of Nishikawa makes obvious  the apparatus of claim 12, and Kang teaches an inclination of the inner surface of the protruding portion decreases toward a center of the at least one opening. (figure 8 shows a curved surface getting thinner toward the opening.)  
  
As for claim 15,
Kang in view of Nishikawa makes obvious  the apparatus of claim 11, and Kang teaches the inner surface of the protruding 20portion is curved.  (Curved surface shown in figure 9).

As for claim 16,
Kang in view of Nishikawa makes obvious the apparatus of claim 9, and in the combination,  Nishikawa teaches the protruding portion is arranged 10at a boundary of a pixel-defining layer of the display substrate. (shown as hatched lines in figures 3 and 4).

As for claim 2517,

arranging a display substrate and a mask assembly in a chamber; aligning the display substrate and the mask assembly with each other; and depositing a deposition material from a source unit on the display substrate by passing the deposition material through the mask assembly, -28-1165724 ([0068])
wherein the mask assembly comprises: 
a mask frame (40); and a mask (30) on the mask frame and having at least one opening (36G), 5wherein the mask comprises: 
a mask body portion having the at least one opening (Upper portion of mask); 
and a protruding portion (extending portion contacting the display substrate, formed by etching indentions, 38) arranged to surround the at least one opening and comprising an inner surface (curved surface) defining the at least one opening, 
the protruding portion 25protruding from the mask body portion and configured to protrude toward the display substrate and contact the display substrate (shown in figure 9), 
Kang does not teach a deposition material that passes through an opening of the at least one opening is configured to be deposited in an entire display area of a display panel the display area.
However, Nishikawa teaches in figures 3 and 4, a mask with an opening  configured to pass a deposition material therethrouqh to be deposited in an entire display area of a display panel, the display area including a plurality of pixels, that is, 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire display and are deposited as a blanket layer Nishikawa [0050]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 18,
Kang in view of Nishikawa makes obvious the method of claim 17, and Kang makes obvious a distance between the mask body portion and the display substrate is greater than or equal to about 30 um.  (Kang teaches around 25um but less than half of the thickness of the mask [0075]).
Kang teaches a thickness of the mask body portion is less than or equal to 70 um (if the thickness of the protrusion is less than half the mask body thickness, then Kang makes obvious a mask thickness greater than or equal to 50nm) 
 
As for claim 19, 
Kang in view of Nishikawa makes obvious the method of claim 17, and Kang teaches a thickness of a portion of the protruding portion decreases along a first direction in which the inner surface extends toward a center of the at least one opening. (figure 8 shows a curved surface getting thinner toward the opening.)  
  
As for claim 2020, 
Kang in view of Nishikawa makes obvious the method of claim 19, and Kang teaches the inner surface of the protruding portion is inclined along the first direction. (figure 8 shows a curved surface getting thinner toward the opening.)  
 
As for claim 21,
Kang in view of Nishikawa makes obvious the method of claim 20, and Kang teaches an inclination of the inner surface of the protruding portion decreases toward the center of the at least one opening.  (figure 8 shows a curved surface getting thinner toward the opening.)  

As for claim 23,
Kang in view of Nishikawa makes obvious the method of claim 19, and Kang teaches that the inner surface of the protruding portion is curved to have an arc shape in a plane extending in a thickness direction of the mask.   (Curved surface shown in figure 9).

As for claim 524,
Kang in view of Nishikawa makes obvious the method of claim 17,  and in the combination,  Nishikawa teaches the protruding portion is arranged 10at a boundary of a pixel-defining layer of the display substrate. (shown as hatched lines in figures 3 and 4).

As for claim 25,

arranging a display substrate and a mask assembly (30/40) in a chamber, the mask assembly comprising a mask having at least one opening (34g);  
10aligning the display substrate and the mask assembly with each other; and depositing a deposition material from a source unit on a pixel defining layer of the display substrate by passing the deposition material through the mask assembly, ([0068]),
wherein a first area (green pixel) where the deposition material is deposited on the display substrate is located within a second area (display area) where the pixel-defining layer is arranged on 15the display substrate, and 
Kang does not teach that the deposition material that passes through an opening of the at least one opening is deposited in an entire display area of a display panel, the display area including a plurality of pixels.
However, Nishikawa teaches in figures 3 and 4, a mask with an opening  configured to pass a deposition material therethrouqh to be deposited in an entire display area of a display panel, the display area including a plurality of pixels, that is, one that can be used for an entire display (2A, [0050]), or an opening configured to pass a deposition material to a  single pixel of a display (2B, [0051]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the mask of Kang for a deposition that covers an entire display because some layers such as the electron transport layer, are common to the entire 

As for claim 26,
Kang in view of Nishikawa makes obvious method of claim 25, and Kang teaches the mask assembly comprises: 
a mask frame (40); and the mask (30) on the mask frame and having at the least one opening (36G), 5wherein the mask comprises: 
a mask body portion having the at least one opening (upper portion of mask); 
and a protruding portion (extending portion contacting the display substrate, formed by etching indentions, 38) arranged to surround the at least one opening and comprising an inner surface (curved surface) defining the at least one opening, 
the protruding portion 25protruding from the mask body portion and configured to protrude toward the display substrate and contact the display substrate (shown in figure 8). 

As for claim 27,
Kang in view of Nishikawa makes obvious the method of claim 26, and Kang teaches the protruding portion is arranged between the first area and the second area. (protruding portion covers the non-indented portion).

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Miyadera et al. (U.S. 2018/0053894).

As for claims 6, 14 and 22,
Kang in view of Nishikawa makes obvious the mask assembly of claim 4, the apparatus of claim 12, or the method of claim 21, but the suggested combination does not teach an inclination angle of the inner surface of the protruding portion is greater than or equal to about 40 degrees and less than or equal to about 60 degrees.  
However, Miyadera teaches in figures 25a-25f and table 2, a mask opening with an inclination angle of the inner surface of the protruding portion is greater than or equal to about 40 degrees and less than or equal to about 60 degrees. (embodiments range from 45 degrees (example 3) to 60 degrees (example 1).  
It would have been obvious to one skilled in the art at the effective filing date of this application to select an incline in the range taught by Miyadera because one skilled would design the inclination to balance the durability of the edge of the opening with the ability of the edge to suppress the shadow effect during deposition.  Miyadera [0013, 0055, 0134, 0135]. One skilled in the art would have formed the incline of Kang at 40-60 degrees with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1907The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Examiner, Art Unit 2893